DETAILED ACTION

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 16 recites the limitation "the ASIC package" in line 9. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
16 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Pahl et al, U.S. Patent Application Publication No. 2013/0140656 (hereinafter Pahl).
	Regarding claim 16, Pahl discloses a MEMS package comprising:
	a MEMS chip (from Figure 3A, see MEM); 
	a package substrate which the MEMS chip is adhered (from Figure 3A, see TR); and
	a chip cover which is adhered to the package substrate and which wraps the MEMS chip (from Figure 3A, see AD);
	wherein the chip cover has a cut-line which is formed in a chip outside area, arranged outside than the MEMS chip (from Figure 3A, see SO2), 
	wherein the cut-line is formed in a middle area, of the chip outside area, between the MEMS chip and the ASIC package (from Figure 3A, see BES). 

		
Allowable Subject Matter
5.	Claims 1-15 and 19-26 are allowed while claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
January 7, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652